On Petition for a Eehearing.
Hammond, J.
— Counsel for appellee Julia A. Craig ear*222nestly insist that the appellants’ answer is not in the record,, and that no question can, therefore, be made in this court as. to the sufficiency of her reply to such answer. This same objection was made by appellee’s counsel in their first brief; but after that brief was filed, and before the rendition of the principal opinion, the following agreement was filed in this court:
“State of Indiana, in the Supreme Court. Craig et al. vs. Craig et al. Appeal from the Hancock Circuit Court.
“ It is hereby agreed that the answer, or paragraphs thereof, attached to the transcript in the above cause by the appellants, is a correct copy of the original, and shall be considered as-part of the transcript.
(Signed) “ Moss & Stephenson,
“Attorneys for appellees.
“ Robert E. Smith,
“Attorney for appellant.”
The answer referred to in the above agreement was, and still is, attached to the transcript. Defects in a transcript may be cured or waived by agreement of parties. Under the foregoing agreement, we were authorized to regard, and did regard,, the answer as part of the record the same as if it had been properly copied by the clerk in the transcript at the place designated for it. We presume that the filing of the above agreement has escaped the memory of appellee’s counsel, for they would certainly not, having it in their mind, ask this, court to disregard the appellants’ answer.
The petition for a rehearing is overruled,,